Citation Nr: 0113327	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for a left shoulder 
injury.

4.  Entitlement to a compensable evaluation for a left 
forehead scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from  April 1944 to May 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO 
in February 1984.  That decision was not appealed and is 
final.  Evidence received since February 1984 is either 
irrelevant, redundant, or cumulative. 

2.  Service connection for a shoulder and a back disability 
was denied by the Board in February 1988.  That decision is 
final.  Evidence received since February 1988 is either 
irrelevant, redundant, or cumulative. 

3.  The appellant's service connected scar is an unsightly 
and nontender scar on his left forehead, measuring 3.5 cm in 
length and .25 cm in width, with no adherence or underlying 
tissue loss or inflammation, and with a smooth texture and 
slightly lighter color than the surrounding skin; the scar is 
no more than slight and does not result in functional loss.  



CONCLUSIONS OF LAW

1.  The RO's February 1984 rating decision which denied 
entitlement to service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  New and material evidence has not been 
submitted since the February 1984 rating decision.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  The Board's February 1988 decision which denied 
entitlement to service connection for a back and a shoulder 
disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (2000).  New and material evidence has 
not been submitted since the February 1988 Board decision.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a compensable rating for a left forehead 
scar are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 
7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence.

With regard to the issues pertaining to whether new and 
material evidence has been submitted, the Board is satisfied 
that all actions required by the applicable laws and 
regulations have been properly developed and that no useful 
purpose would be served by remanding this matter under the 
Veterans Claims Assistance Act of 2000.  Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
appellant has been notified of the applicable laws and 
regulations, the reasons for denial, and the evidence 
necessary to reopen his claim.  Specifically, in January 
2000, the appellant was advised to submit new and material 
evidence and was provided with an explanation of what 
constituted new and material evidence.  In addition, by means 
of an August 2000 Statement of the Case, he was advised of 
the pertinent laws and regulations and the reasons for the 
denial.  There is no further duty to notify him of what is 
necessary to establish his claim.  Further, it appears that 
records have been obtained from all medical providers noted 
by the veteran.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  At this point, remand of this 
case would serve no useful purpose.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Entitlement to service connection for a shoulder disability 
and a back disability was last denied by means of a Board 
decision dated in February 1988.  That decision is final.  38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000).  Entitlement to service connection for hypertension 
was last denied by means of a February 1984 rating decision.  
That decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  In order to reopen these 
claims, new and material evidence must be submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).


A.  Evidence of record as of February 1984.

The evidence of record previously considered by VA in 
rendering final decisions includes the appellant's service 
medical records.  His service medical records include his 
enlistment examination, dated in April 1944, which noted no 
abnormalities pertaining to the back, shoulder, or blood 
pressure.  An examination report dated in May 1946 indicates, 
in pertinent part, that he had a "[s]calp would and 
[i]npired [sic] shoulder 1945 DNPETE (did not exist prior to 
enlistment) (not in H.R.)."  Examination of the spine and 
extremities was normal at that time.  His blood pressure 
readings were 140/70 and 138/80.   

Post-service records previously considered by VA in final 
decisions indicate that the appellant's initial claim for 
service connection, dated in December 1963, requested service 
connection for a right shoulder injury, head laceration, and 
high blood pressure.  A VA examination report, dated in 
January 1964, indicates that the appellant reported that he 
injured his right shoulder during a truck accident while on 
active duty.  He had no complaints pertaining to the right 
shoulder at that time.  He had normal motion in the right 
shoulder.  X-rays of the right shoulder showed slight 
roughening of the greater tuberosity of the humerus with a 
faint shadow adjacent to this area on one view, suggesting a 
possible old periosteal tear.  There was no evidence of 
fracture.  The appellant also reported at that time that he 
had bursitis in his left shoulder and had to have cortisone 
shots.  There were no complaints pertaining to the back, nor 
did the veteran report injuring the back in the inservice 
truck accident.  

A VA cardiovascular examination report, dated in January 
1964, indicates that the appellant reported that he was well 
and had no knowledge of any heart trouble until November 
1963.  He reported, however, that at the time of his 
discharge in 1946, he was advised that he had an elevated 
blood pressure.  Since that time, he had had his blood 
pressure checked on each occasion at the blood center where 
he donated blood and he was never refused as a donor.  In 
1963, he reportedly began experiencing various symptoms, to 
include palpitation and a feeling of heaviness at the 
precordial area.  His private doctor noted that he had 
elevated blood pressure and prescribed medication.  The VA 
examiner's diagnosis included history of elevated blood 
pressure and history of palpitation.  There was no evidence 
of organic heart disease or vascular disease at that time.  

Private medical records dated in March 1970 indicate that the 
appellant reportedly had dizziness and near black-out spells 
for at least four years.  He reported that one physician (Dr. 
F.) advised him that he had hypertension; although, no other 
physician has told him this and one physician (Dr. C.) told 
him that his blood pressure was normal.  His blood pressure 
was 135/85 at that time.  The physician's impression was that 
the symptoms appeared to be labyrinthine in origin.  The 
physician also stated that the etiology of the appellant's 
complaints of chest pain was to be determined, but that it 
was doubtful that it was coronary artery disease.  He had 
numerous studies during his hospitalization, to include left 
shoulder x-rays which showed calcific bursitis.  The final 
diagnosis included paroxysmal tachycardia.  

Private medical records dated in February 1973 indicate that 
the appellant was evaluated for chest pain and that no 
cardiac disease was found.  His past medical history included 
left deltoid bursitis which was treated with shots.  

A private hospital report dated in March 1979 indicates that 
the appellant reported that in the 1960's, he was told that 
he had high blood pressure and a heart condition.  
Apparently, he had not been given any kind of medication thus 
far.  Heart examination showed normal heart sounds, no 
murmur, and no gallop.  The discharge diagnosis included high 
blood pressure and arteriosclerotic heart disease by history.

With regards to the back disorder, the Board notes that in 
September 1979, the appellant submitted a claim for service 
connection for a back disability.  He indicated that he had 
had back trouble since 1973, but felt that his back trouble 
originated with the truck accident in service.  The evidence 
pertaining to the back disorder indicates that the appellant 
received medical care for a back condition no earlier than 
1962.  A letter from a private physician (Dr. F.), dated in 
November 1983, indicates that the appellant was seen by Dr. 
F. between 1962 and 1967 for, among others, low back pain of 
undetermined origin of several years duration.  Private 
treatment records include records dated between 1973 and 
1983, which indicate that he received treatment which 
included surgery and epidural steroid injections for his back 
disability.  A  February 1973 hospital admission summary from 
Roanoke Memorial Hospital noted that he had experienced right 
buttock and right posterior thigh pain since 1970.  The 
discharge summary, also dated in February 1973, indicates 
that he had surgery on his back; the discharge diagnosis was 
right L5-S1 herniated nucleus pulposus and lumbar stenosis.  
He was also hospitalized in October 1976.  His discharge 
summary, dated in October 1976, indicates a diagnosis of 
osteoarthritis of the lumbar spine with lumbar stenosis.  The 
appellant again had surgery on his back in 1979.  

Also of record as of February 1984 were statements from the 
appellant's family members, dated in November 1983; the 
statements essentially supported the appellant's assertions 
with regards to service incurrence of hypertension, back, and 
shoulder disorders.  

B.  Evidence submitted between February 1984 and 
February 1988.

Evidence submitted between February 1984 and February 1988 
included additional statements (from family members/former 
military member) in support of the appellant's assertion that 
there was a truck accident during active duty service.  There 
was also additional private medical documents pertaining to 
the appellant's back disability.  In addition, the appellant 
provided testimony in May 1987 with regards to his claim for 
service connection for left shoulder and back disorders.   

	C.  Evidence submitted after February 1988.

The pertinent evidence submitted after February 1988 include 
current VA medical records, dated between 1996 and 2000, 
which indicate that the appellant received treatment for, 
among others, hypertension and back disorder.  He also 
submitted private medical records dated between 1973 and 
1979, most of which are duplicate records.  There were two 
private medical notes which were not previously of record.  
Specifically, the operative report of a February 1973 back 
surgery from Roanoke Memorial Hospital was not previously of 
record.  Also, a chest and lumbosacral x-ray report, dated in 
October 1976, was not previously of record. 

Having considered the evidence of record and the applicable 
laws, the Board finds that new and material evidence has not 
been submitted with regards to the claims for service 
connection for hypertension, low back disability, and a left 
shoulder disability.  With regards to the hypertension, the 
pertinent evidence submitted after the February 1984 final 
rating decision consists of current treatment records which 
indicate that he has hypertension.  While this may be 
considered new evidence since it was not previously before 
the RO in 1984, it is not material to the question at hand.  
That is, evidence of current treatment (many years after 
separation from service) has no bearing on the question of 
whether hypertension began in service (or within one year of 
separation in the case of a chronic disease).  The evidence 
before the RO in 1984 included medical records which noted 
that he had been diagnosed with hypertension many years after 
separation from service (although there was also medical 
evidence to the contrary).  The fact that he now (still) has 
this disability is cumulative.  Accordingly, the Board 
concludes that new and material evidence has not been 
submitted with regards to the hypertension claim and that 
this claim cannot be reopened.

With regards to the back disability, the Board finds that the 
private medical evidence which was submitted after the 
Board's 1988 decision is either duplicate or cumulative.  The 
1973 operative report which was not previously before the 
Board is cumulative since the discharge summary for that 
hospitalization, which addressed the operation, was 
previously of record.  As for the x-rays of the chest and 
lumbar spine in 1976, these x-rays were obtained while the 
appellant was hospitalized.  The discharge summary report for 
that hospitalization, dated in October 1976, was previously 
of record.  The discharge summary addressed the x-ray 
findings.  Thus, the actual x-ray report is cumulative.

As for the current VA medical records which indicate 
treatment for a back condition, for the same reasons as the 
hypertension claim, the Board finds that these records are 
not material.  Evidence that the appellant still has a back 
disability and continues to receive treatment is of no 
significance given that the record previously before the 
Board included medical records which showed treatment for a 
back disorder many years after separation from service.  The 
new evidence of record has no bearing on the matter of 
service incurrence of a back disorder; therefore, the Board 
concludes that new and material evidence has not been 
submitted and that the petition to reopen the claim for 
service connection for a back disability must be denied.

The Board also finds that no new and material evidence has 
been submitted to reopen the claim for service connection for 
a left shoulder disorder.  It is noted that the appellant 
initially (in 1963) reported that it was his right shoulder 
that was injured in service.  However, thereafter (in a claim 
dated in June 1983), he reported that it was his left 
shoulder that was injured in service.  The Board's February 
1988 decision addressed the evidence with regards to both 
shoulders.  The evidence submitted after the 1988 Board 
decision has no bearing on the issue of whether such a 
disability was incurred in service.  The Board previously (in 
1988) determined that service connection could not be granted 
as the record showed that a shoulder  disability was incurred 
many years after separation from service and that it was not 
shown to be due to disease or injury which occurred in 
service.  There has been no evidence submitted since the 
previous Board decision to indicate otherwise.  Thus, for the 
same reasons as the hypertension and back disorder claims, 
the petition to reopen the claim for service connection a 
left shoulder disability is denied.

 Scar.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the issue on appeal have been 
properly developed and that no useful purpose would be served 
by remanding this matter with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected scar than those already of record.  The 
appellant has been examined by VA in conjunction with this 
appeal, and the findings are of record.  The appellant has 
been notified of the applicable laws and regulations, the 
reasons for the rating assigned, and the evidence necessary 
to establish a higher rating.  There is no further duty to 
notify him of what is necessary to establish entitlement to a 
higher rating.  Thus, the Board concludes that the evidence 
is sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

By means of a rating decision dated in February 1964, the 
appellant was awarded service connection for scar, forehead, 
mildly disfiguring, asymptomatic.  He was rated 
noncompensable at that time.  The evidence of record at that 
time included a VA examination report, dated in January 1964, 
which indicated that the appellant had an asymptomatic, 
mildly disfiguring scar on his forehead.  The appellant's 
noncompensable rating has remained in effect since the 
initial award of service connection.    

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The current evidence of record pertaining to the appellant's 
forehead scar include a VA examination report, dated in March 
2000, which indicates that the appellant had an unsightly and 
nontender scar on his left forehead, measuring 3.5 cm in 
length and .25 cm in width.  There was no adherence.  There 
was a smooth texture to the scar.  There was no underlying 
tissue loss or inflammation.  The scar was slightly lighter 
in color than the surrounding skin.  

The appellant's service connected scar may be rated under 
38 C.F.R. § 4.118, DC 7800 (2000).  Under DC 7800, scars, 
disfiguring, head, face or neck, receive a noncompensable 
rating when they are slight.  A 10 percent rating is assigned 
for scars that are moderate; disfiguring.  A 30 percent 
rating is assigned for severe scars, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating is assigned for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  A note under DC 
7800 indicates that when in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under DC 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  

Under DC 7804, a 10 percent rating is assigned for scars, 
superficial, tender and painful on objective demonstration.

The Board has reviewed the evidence of record, to include 
several photographs of the appellant's scar, and finds that 
the scar is no more than slight.  In additional, the record 
indicates no functional impairment or tenderness.  
Accordingly, entitlement to a compensable rating is denied. 


ORDER

The petition to reopen a claim for service connection for 
hypertension is denied.

The petition to reopen a claim for service connection for a 
low back disability is denied.

The petition to reopen a claim for service connection for a 
left shoulder injury is denied.

Entitlement to a compensable evaluation for a left forehead 
scar is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

